Appeal from a judgment of the Supreme Court, Kings County, rendered June 6, 1966. Pursuant to an order of this court, the appeal has been held in abeyance pending a second Huntley hearing (People v. Lee, 28 A D 2d 911); such hearing has been held and an order has been made thereon by the Supreme Court, Kings County, dated October 24, 1967, adjudging that appellant’s admissions were voluntarily made. Judgment affirmed. No opinion. Beldock, P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.